Order, Supreme Court, New York County (Walter Schackman, J.), entered on or about August 8, 1994, which denied plaintiffs *44motion for a preliminary injunction restraining defendant from terminating its tenancy and which granted defendant’s cross-motion to dismiss the complaint, unanimously affirmed, with costs.
Order, same court and Justice, entered on or about November 4, 1994 which granted defendants’ motion to dismiss the complaint seeking damages for wrongful eviction and imposing a $5,000 sanction against plaintiffs’ attorney for frivolous litigation, and judgment entered thereon on November 14, 1994, unanimously affirmed, with costs.
Following more than five years of litigation, it was finally determined that defendant 684 Owners Corp. was entitled to possession of the ground floor commercial space from the tenant, Scarab Equities Corp., as well as a money judgment for rent arrears. Scarab Equities Corp. is an entity controlled entirely by Martin Fine, Esq. who also controls the plaintiffs in these actions. Mr. Fine’s attempt to revive the tenancy through the plaintiff entities and to seek damages for wrongful eviction was properly summarily dismissed by the IAS Court inasmuch as the court had before it the entire prior history of this landlord-tenant dispute which clearly demonstrated that plaintiffs have no bona fide claim as tenant or sub-tenant. Accordingly we agree that Mr. Fine was properly sanctioned for this frivolous litigation. Concur—Murphy, P. J., Rubin, Kupferman and Ross, JJ.